DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 05/12/2022.  Claims 1-20 are pending in this application and have been considered below.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by SOUTH et al. (US 20180054713) and under 35 U.S.C. 103 as being unpatentable over South in view of Pakzad et al. (US 20140266916) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument (1): The cited references fail to disclose, teach, or suggest the determination or use of a floor name - altitude relation for a horizontal reference position. Applicant therefore respectfully submits that independent Claims 1 and 11 as amended are patentable over the cited references.
	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  In paragraph 0087 South teaches “The broadcast signal 582, in various embodiments, includes a beacon identifier (beacon ID), which uniquely identifies a beacon and allows it to be associated with a specific geographical location. For instance, the database 220 in the interactive emergency visualization system 200 (shown in FIG. 2) may store a list of beacon identifiers that respectively represent beacons deployed in locations, such as location 572. In database 220, each beacon identifier may be associated with specific geographic location information such as street address, latitude and longitude, elevation, building floor, building room, map sector, geographical landmark, a combination of the foregoing, or any other location information helpful in identifying a geographical location of a beacon (location information such as street address interpreted to be a floor name). In some embodiments, the beacon identifier comprises three components—a Universally Unique Identifier (UUID), a major number, and a minor number—which are hierarchical in nature with the major and minor numbers allowing for refinement of location information. For instance, if location 572 is a multi-story building, the UUID may denote the building itself (such that all the beacons in the building are assigned the same UUID), the major number may denote a particular floor, and the minor number may denote a particular room. The known beacon locations are utilized by the system 200 to help determine the location of a user device. In some embodiments, the beacon location information may be utilized in conjunction with other location information, such as GPS information, cellular information, and/or Wi-Fi information, to pinpoint a user device's location. In particular, the UUID may allow the system 200 to pinpoint the location of a user device 130 within a multi-floor structure, for example on the third floor, in room two.”
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “location information such as street address” to be “a floor name” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
	Therefore, South does teach “at least one of (1) an altitude of the respective device when the one or more measurements were obtained or (2) a floor name for a building floor at which the respective device was located when the one or more measurements were obtained” as recited in rejected claim 1. 

Applicant’s argument (2): The cited references fail to disclose, teach, or suggest the determination or use of a floor name - altitude relation for a horizontal reference position. Applicant therefore respectfully submits that independent Claims 1 and 11 as amended are patentable over the cited references.
Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  In paragraph 0087 South teaches “The broadcast signal 582, in various embodiments, includes a beacon identifier (beacon ID), which uniquely identifies a beacon and allows it to be associated with a specific geographical location. For instance, the database 220 in the interactive emergency visualization system 200 (shown in FIG. 2) may store a list of beacon identifiers that respectively represent beacons deployed in locations, such as location 572. In database 220, each beacon identifier may be associated with specific geographic location information such as street address, latitude and longitude, elevation, building floor, building room, map sector, geographical landmark, a combination of the foregoing, or any other location information helpful in identifying a geographical location of a beacon (location information such as street address interpreted to be a floor name). In some embodiments, the beacon identifier comprises three components—a Universally Unique Identifier (UUID), a major number, and a minor number—which are hierarchical in nature with the major and minor numbers allowing for refinement of location information. For instance, if location 572 is a multi-story building, the UUID may denote the building itself (such that all the beacons in the building are assigned the same UUID), the major number may denote a particular floor, and the minor number may denote a particular room.  
In paragraph 0136 South teaches “The method 500 may include receiving current location information from devices including geographical information (such as GPS location data) and beacon information in response to the request sent by the system 200. In some embodiments, the location information is received via a wireless communication system forming part of the system 200. At this point, the system 200 may determine both a specific current geographical location and beacon-based location for each device. For example, the system may utilize GPS location data to determine a latitude and longitude of the user device (a “horizontal” location) and may utilize the beacon-based location data to determine on which floor (or a particular location on a floor) of a building a user device is located (a “vertical” location). In one embodiment, the beacon-based information may include a beacon identifier comprising a Universally Unique Identifier (UUID), a major number, and a minor number associated with a multi-floor structure, a particular floor of the multi-floor structure, or even a particular location on the floor, such as a certain room. The system 200 may compare the received beacon identifier with a database of known beacon identifiers, where each beacon identifier is associated with the known location of a beacon. If the received beacon identifier matches a known beacon identifier, the system determines that the user device is physically near the known location of the beacon associated with the known beacon identifier. Further, in some embodiments, when a user device is near multiple beacons, the system may receive a plurality of beacon identifiers and associated proximity indication information from the user device. In such an embodiment, the system may utilize the proximity indication information to determine the beacon to which the user device is physically nearest. In other embodiments, the system may utilize the proximity indication information to more accurately pinpoint the location of a user device at a position between multiple beacons
Thus, South does teach “the at least one position estimate comprising a floor name for a floor on which the device was located when the device captured the sensor fingerprint and based at least in part on a continuous vertical axis associated with the horizontal reference position and a floor name - altitude relation for the horizontal reference position” as recited in claim 11.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the sensor fingerprint as taught by Pakzad to substitute the sensor of South in order to determine the locations of the access points (par 0001) (See KSR Rationale: Simple substitution of one known element for another to obtain predictable results). 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1, 2-4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOUTH et al. (US 20180054713) (hereinafter South).

    PNG
    media_image1.png
    572
    714
    media_image1.png
    Greyscale

	Regarding claim 1:
As shown in figures 1-19, South discloses a method comprising: 
receiving, by a network device, a plurality of data samples associated with at least one horizontal reference position (see block 510 in figure 5, par 0136), wherein each data sample respectively comprises (i) one or more measurements associated with a respective device (par 0176), and (ii) a vertical component of a location, the vertical component provided (par 0136) as at least one of (1) an altitude of the respective device when the one or more measurements were obtained or (2) a floor name for a building floor at which the respective device was located when the one or more measurements were obtained (par 0136); 
identifying, by the network device, at least one of (i) a first set of data samples of the plurality of data samples (in par 0087 South teaches “each beacon identifier may be associated with specific geographic location information such as street address, latitude and longitude, elevation, building floor, building room, map sector, geographical landmark, a combination of the foregoing, or any other location information helpful in identifying a geographical location of a beacon”.  Identifying a geographical location of a beacon interpreted to be identifying the plurality of data samples), (ii) a second set of data samples of the plurality of data samples, or (iii) a third set of data samples of the plurality of data samples, wherein each data sample in the first set of data samples comprises the floor name for the building floor at which the respective device was located on when the one or more measurements were obtained (par 0087, 0136) and each data sample in the second set of data samples comprises both (1) the altitude of the respective device when the one or more measurements were obtained and (2) the floor name for the building floor at which the respective device was located on when the one or more measurements were obtained, and each data set sample in the third set of data samples comprises the altitude of the respective device when the one or more measurements were obtained; and 
based on the at least one of (i) the first set of data samples (ii) the second set of data samples, or (iii) the third set of data samples, determining a floor name - altitude relation for the at least one horizontal reference position (see figure 3, par 0087, 0136).

Regarding claim 2:
South further disclose defining, for the at least one horizontal reference position, a continuous vertical axis corresponding to altitude based at least in part on the third set of data samples identified from the plurality of data samples (The amended method of claim 2 depends on the method of claim 1.  The method of claim 1, the clearly recites “at least one of (i) a first set of data samples of the plurality of data samples, (ii) a second set of data samples of the plurality of data samples, or (iii) a third set of data samples of the plurality of data samples”.  Due to the “or” statement in claim 1, under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed “or” conditions of claim 1, which is “a first set of data samples of the plurality of data samples”.  Thus, the remaining limitations ((ii) a second set of data samples of the plurality of data samples, or (iii) a third set of data samples of the plurality of data samples) of claim 1 are not given any patentable weight.  
The claimed limitations “defining, for the at least one horizontal reference position, a continuous vertical axis corresponding to altitude based at least in part on the third set of data samples identified from the plurality of data samples” of claim 2 is unrelated to the “a first set of data samples of the plurality of data samples”.  Accordingly, the “(ii) a second set of data samples of the plurality of data samples, or (iii) a third set of data samples of the plurality of data samples” limitation of claim 2 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claim 3:
South further disclose determining a discrete vertical axis associated with the at least one horizontal reference position with levels of the discrete vertical axis labeled by corresponding floor names for the at least one horizontal position (see figures 3, 7-8, 11-12, 16), wherein at least one of the discrete vertical axis or the continuous vertical axis is associated with one or more positioning maps (par 0087, 0136).  

Regarding claim 4:
South further disclose wherein the floor name - altitude relation provides a relationship between levels of the discrete vertical axis and the continuous vertical axis (see figures 3, 7-8, 11-12, 16, par 0087, 0136).

Regarding claim 6:
South further discloses wherein at least one data sample comprises a horizontal plane component of the location indicating a two dimensional location of the respective device (see figures 8 and 11, par 0122) when the respective one or more measurements were obtained and wherein the association of the data sample to the at least one horizontal reference position (figures 8 and 11 shows the association of the data sample to the at least one horizontal reference position) is determined based on the horizontal plane component of the location (par 0168, 0190, 0215).   

Regarding claim 10:
South further discloses annotating (marker 302 in figure 4A) a map of the building (see figures 4) or a portion of a map of a geographical area (see figures 4A-4D, par 0095), the portion of the map corresponding to the at least one horizontal reference position, with the floor names (par 0113, 0119-0120) based at least in part on at least one of  a discrete vertical axis defined for the at least one horizontal reference position or the floor name - altitude relation (par 0095, 0113, 0119-0120), the discrete vertical axis comprising levels labeled by corresponding floor names for the at least one horizontal position.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 5, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over South in view of Pakzad et al. (US 20140266916) (hereinafter Pakzad).


Regarding claim 11:
As shown in figures 1-19, South discloses a method comprising: 
receiving, by a processor (210 in figure 2), a positioning request comprising a sensor (in par 0079, South teaches “ sensor systems may include smoke alarms 262, gunfire detection systems 264, anti-drone systems 266, CCTV cameras 268, traffic cameras 270, radiation detectors 272, seismic alert systems 274, pollution sensors 276, and any number of other sensor systems”) captured by a device (see block 510 in figure 5, par 0136); 
generating, by the processor, at least one position estimate, the at least one position estimate comprising a floor name for a floor on which the device was located when the device captured the sensor (par 0136) and based at least in part on a continuous vertical axis associated with the horizontal reference position and a floor name - altitude relation for the horizontal reference position (par abstract, 0087, 0136); 
generating, by the processor, a location estimate for the device based at least in part on the at least one position estimate (par abstract, 0087, 0136); and 
providing, by the processor, the location estimate (par abstract, 0087, 0136).
South discloses all of the subject matter as described above except for specifically teaching sensor fingerprint.
However, Pakzad in the same field of endeavor teaches sensor fingerprint (par 0001).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the sensor fingerprint as taught by Pakzad to substitute the sensor of South in order to determine the locations of the access points (par 0001) (See KSR Rationale: Simple substitution of one known element for another to obtain predictable results). 

Regarding claim 5:
South further disclose wherein a data sample comprises a sensor corresponding to the at least one horizontal reference position and indicating one or more measurements captured by a sensor associated with the device (see block 510 in figure 5, par 0136, 0176), the method further comprising associating the sensor fingerprint with a respective portion of at least one of  a discrete vertical axis defined for the at least one horizontal reference position or a continuous vertical axis defined for the at least one horizontal reference position (par 0153), the discrete vertical axis comprising levels labeled by corresponding floor names for the at least one horizontal position.
South discloses all of the subject matter as described above except for specifically teaching sensor fingerprint.
However, Pakzad in the same field of endeavor teaches sensor fingerprint (par 0001).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the sensor fingerprint as taught by Pakzad to substitute the sensor of South in order to determine the locations of the access points (par 0001) (See KSR Rationale: Simple substitution of one known element for another to obtain predictable results). 

	Regarding claim 14:
South further discloses wherein the location estimate is provided (a) such that the device receives the location estimate, (b) as input to a positioning-related or navigation-related function (GPS interpreted to be navigation-related function.  Par 0060), or (c) both (a) and (b).  

Regarding claim 15:
South discloses all of the subject matter as described above except for specifically teaching determining the horizontal reference position based on at least one of (a) the sensor fingerprint or (b) a two-dimensional location estimate provided in the positioning request.
However, Pakzad in the same field of endeavor teaches determining the horizontal reference position based on at least one of (a) the sensor fingerprint (par 0001, 0039) or (b) a two-dimensional location estimate provided in the positioning request.  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the sensor fingerprint as taught by Pakzad to substitute the sensor of South in order to determine the locations of the access points (par 0001) (See KSR Rationale: Simple substitution of one known element for another to obtain predictable results). 

Regarding claim 16:
South discloses all of the subject matter as described above except for specifically teaching wherein the at least one position estimate is generated by querying a positioning map comprising a discrete vertical axis based at least in part on the sensor fingerprint.
However, Pakzad in the same field of endeavor teaches wherein the at least one position estimate is generated by querying a positioning map comprising a discrete vertical axis based at least in part on the sensor fingerprint (par 0001, 0024, 0039-0041).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the sensor fingerprint as taught by Pakzad to substitute the sensor of South in order to determine the locations of the access points (par 0001) (See KSR Rationale: Simple substitution of one known element for another to obtain predictable results). 

Regarding claim 17:
South further discloses an identifier of one or more radio nodes that transmitted radio signals observed by a sensor of the device (abstract, par 0012), or at least one signal parameter of one or more radio signals observed by the sensor of the device.  

Regarding claim 18:
South further discloses wherein the positioning request comprises information indicating an approximate position of the device (par 0093). 
 
Regarding claim 19:
South further discloses wherein (a) the processor is a component of the device (figure 2 shows that the processor 210 is a component of the device 200) or (b) the processor is a component of a network device and the position request is received and the location estimate is provided via a communication interface of the network device.  

Regarding claim 20:
South further discloses wherein the location estimate comprises a horizontal plane component (par 0136, 0153).


Allowable Subject Matter
9.	Claims 7-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, South also does not teach or suggest determining a horizontal plane component of the location indicating a two dimensional location of the respective device when the respective one or more measurements were obtained based at least in part on the respective one or more measurements and a positioning map and wherein the association of the data sample to the at least one horizontal reference position is determined based on the horizontal plane component of the location.
The prior art of record, South also does not teach or suggest wherein a grid comprising a plurality of horizontal reference positions is defined, the plurality of horizontal reference positions comprising the at least one horizontal reference position, and two or more horizontal reference positions are each associated with at least one of (i) a respective discrete vertical axis, (ii) a respective continuous vertical axis, or (iii) a respective floor name - altitude relation.
The prior art of record, South does not teach or suggest wherein the at least one position estimate comprises a first position estimate and a second position estimate, the first position estimate is generated based on the discrete vertical axis associated with the horizontal reference position, the second position estimate is generated based on the continuous vertical axis associated with the horizontal reference position and the floor name - altitude relation for the horizontal reference position, and the location estimate is generated based on a result of comparing the first position estimate and the second position estimate.



Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631